Citation Nr: 1757802	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  17-61 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Eligibility for payment of attorney's fees from past-due benefits resulting from the July 2013 rating decision which increased the disability rating for the Veteran's chronic obstructive pulmonary disease (COPD) with asthma and residual status post broken ribs from 30 percent disabling to 100 percent disabling, effective September 19, 2011, and determined that the Veteran was eligible to receive Dependents' Education Assistance (DEA) benefits under 38 U.S.C. Chapter 35, effective from September 19, 2011.  


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney at Law 



ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from July 1974 to October 1977 and from October 1977 to August 1979.  The appellant is Kenneth L. Lavan, Esq., the Veteran's previous attorney who represented him before VA until September 2016.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the appellant's request for entitlement to payment of attorney fees from past-due benefits arising out of the July 2013 rating decision.  

The Board notes that the Veteran requested a hearing before a Veterans Law Judge at the RO, and was scheduled for a hearing in March 2017.  However, in a letter dated in February 2017 the Veteran cancelled his hearing request.  As such, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704 (e) (2017).

The Veteran originally executed his power of attorney in favor of Kenneth L. Lavan, Esq., (the appellant) in the March 2012 VA Form 21-22a.  However, in a subsequent VA Form 21-22a dated in September 2016, the Veteran appointed Adam Neidenberg, Esq. at Veterans Health Group, LLC. as his representative, thereby revoking the earlier power of attorney.  See 38 C.F.R. § 14.631 (f)(1).  The Board notes that in correspondence dated in October 2016, the appellant submitted a letter to the VA indicating that he was withdrawing his representation of the Veteran before the VA.  This was after the Veteran's appeal had been certified for appeal before the Board in December 2015.  Pursuant to 38 C.F.R. § 20.608 (b)(2), after an appeal has been certified to the Board, a representative may not withdraw services as a representative in the appeal unless good cause is shown on motion, and motion must be in writing and must comply with the criteria set forth in 38 C.F.R. § 20.608 (b)(2).  However, in this case, since the Veteran already revoked the earlier power of attorney in September 2016, then there is no need for the appellant to provide good cause for his decision to withdraw his representation of the Veteran.  

In his October 2016 withdrawal, the appellant also noted that he was waiving entitlement to any future award of attorney's fees and to any unreimbursed costs and expenses given that a successor attorney had entered his appearance on behalf of the Veteran.  The appellant further wrote that to the extent there was any issue as to whether, and to what extent, the successor attorney earned fees in this matter, he assigned any fees that would have been due him to the successor attorney.  As such, the Board finds that the issue of entitlement to payment of attorney fees from past-due benefits arising from the July 2013 rating decision remains on appeal before the Board.  


FINDINGS OF FACT

1.  The Veteran's March 2012 appointment of the appellant as his attorney and his associated fee agreement (dated in January 2013) are valid.  

2.  In the August 2011 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for COPD with asthma and residual status post broken ribs, and evaluated it as 30 percent disabling, effective March 1, 2010.  The AOJ also granted service connection for degenerative arthritis of the right and left knees, evaluating both disabilities as 10 percent disabling each, effective June 8, 2010.  

3.  In the July 2013 rating decision, the AOJ increased the rating for the Veteran's service-connected COPD with asthma and residual status post broken ribs from 30 percent to 100 percent disabling, effective September 19, 2011.  The AOJ also determined that the Veteran was eligible for DEA benefits under 38 U.S.C. Chapter 35 from September 19, 2011.  In addition, the AOJ continued the 10 percent disability ratings assigned for the Veteran's service-connected degenerative arthritis of the right and left knee.  

4.  A notice of disagreement (NOD) was never filed in connection with the August 2011 rating decision, and specifically, with regard to the disability ratings or effective dates assigned for the service-connected COPD and right and left knee disorders .  


CONCLUSION OF LAW

The criteria for the award of fees to the appellant based on past-due benefits have not been met.  38 U.S.C. §§ 5103, 5103A, 5904 (West 2012); 38 C.F.R. § 14.636 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant seeks entitlement to attorney fees from past-due benefits.  Pursuant to the applicable laws and regulations, a claimant may have attorney representation for the prosecution of claims for VA benefits.  38 U.S.C. § 5904 (a) (West 2012).  Pursuant to the Veterans Benefits Health Care and Information Technology Act of 2006 (P.L. 109-461), the statute governing the circumstances under which attorney fees may be charged was amended.  The amended statute permits attorneys to charge fees for representation after an AOJ has issued a decision on a claim or claims, and a notice of disagreement has been filed with respect to that decision on or after June 20, 2007.  See 73 Fed. Reg. 29,875 (May 22, 2008), codified at 38 C.F.R. §§ 14.636, 14.637 (2017).

Under 38 U.S.C. § 5904 (c)(1) (West 2012), as amended effective December 22, 2006, except as otherwise provided, in connection with a proceeding before the Department with respect to benefits under laws administered by the Secretary, a fee may not be charged, allowed, or paid for services of attorneys with respect to services provided before the date on which a notice of disagreement is filed with respect to the case.  The limitation in the preceding sentence does not apply to fees charged, allowed, or paid for services provided with respect to proceedings before a Court. The 2006 amended version is effective for NODs filed after June 19, 2007.  See 38 C.F.R. § 14.636 (2017).
 
The Board finds that the Veteran's appointment of the appellant as his attorney, until revocation of the power of attorney in September 2016, is valid pursuant to the March 2012 VA Form 21-22a.  Moreover, the Veteran and the appellant also had a valid fee agreement dated in January 2013.  Fees which do not exceed 20 percent of any past-due benefits awarded are presumed reasonable.  38 C.F.R. § 14.636 (f) (2017).  Significantly, none of the aforementioned provisions are in dispute in the case at hand.  Rather, the crux of the case hinges upon whether an NOD was filed with respect to August 2011 rating decision which granted service-connected for the Veteran's COPD, evaluating it as 30 percent disabling, and further granted service connection for the right and left knee disabilities, awarding both these disorders as 10 percent disabling each.  The appellant contends that the July 2013 rating decision which resulted in the payment of increased compensation benefits stemmed from an appeal of the August 2011 rating decision.

A historical overview of the claim reflects that the Veteran filed a claim seeking service connection for a psychiatric disorder in June 2009, which was denied in the December 2009 rating decision.  The Veteran filed an NOD with this decision in March 2010, and perfected a timely appeal of this decision in November 2013.  

In the same March 2010 NOD, the Veteran also sought entitlement to service connection for his COPD.  In a statement dated in June 2010, he also filed claims seeking service connection for a bilateral knee condition and hypertension.  In addition, the Veteran filed a claim for entitlement to a total disability based on individual unemployability due to service-connected disabilities (TDIU) in April 2011.  

In an August 2011 rating decision, the AOJ granted service connection for COPD, evaluating it as 30 percent disabling, effective March 1, 2010.  The AOJ also granted service connection for degenerative arthritis of the right and left knee, evaluating both disorders as 10 percent disabling each, effective June 8, 2010.  In addition, the AOJ denied entitlement to service connection for hypertension and entitlement to a TDIU.  The Veteran was informed of this decision in a notification letter dated in August 2011.  In November 2011, the Veteran filed another claim seeking a higher rating for his service-connected bilateral knee disorder.  He also sought service connection for sleep apnea to include as secondary to his service-connected COPD.  In statements dated in March and August 2012, the Veteran stated that he was unable to maintain employment as a result of his service-connected disorders.  In an August 2012 statement, the Veteran described how his COPD had continued to worsen.  In a July 2013 rating decision, the AOJ increased the disability rating for the service-connected COPD from 30 percent to 100 percent disabling (effective September 19, 2011), and further determined that the Veteran was eligible to receive DEA benefits under 38 U.S.C. Chapter 35, from September 19, 2011.  In this decision, the AOJ continued the 10 percent ratings for the Veteran's degenerative arthritis of the right and left knee, and further denied entitlement to a TDIU and entitlement to service connection for sleep apnea.  In light of the disability ratings assigned, the Veteran was shown to have combined rating of 100 percent, effective from September 19, 2011.  

In a July 2013 Memorandum, the appellant indicated that the retroactive amount generated by this award was subject to representative fees and requested that 20 percent be withheld for payment of his attorney fees.  The appellant also requested that the Finance Department at the VA calculate these fees through the date of the rating decision as provided pursuant to 38 C.F.R. § 14.635(h)(3)(i).  In an August 2013 letter, the AOJ summarized the procedural history of the Veteran's case and noted that based on the July 2013 rating decision, the amount of past-due benefits, which is computed from the effective date of the award through the date of the decision, was $46,118.50, and the amount withheld for fees (which is 20 percent of past-due benefits) amounted to $9,223.70.  However, the AOJ informed the appellant that pursuant to 38 U.S.C. § 5904, fees may not be charged, allowed, or paid with respect to services of agents and attorneys before the date on which a notice of disagreement is filed with respect to a case.  Based on the AOJ's review of the procedural history of the Veteran's claim, there was no NOD filed at any time in connection with the award assigned in the Veteran's case, and as a result, direct payment of fees to the appellant is denied.  In response to this decision, in a November 2013 NOD, the appellant asserted that within one year of the August 2011 rating decision, and specifically in April/May 2012, the Veteran did file an NOD with this decision.  However, a detailed review of the claims file is absent any documentation dated in April/May 2012 that would be characterized or construed as an NOD with the August 2011 rating decision, to include an NOD with either the disability ratings or effective dates assigned for the service-connected disorders.  Indeed, records submitted following the August 2011 rating decision, include correspondence from the Veteran describing his psychiatric symptoms, and treatment he received for his these symptoms in-service, how his service-connected disabilities had worsened and continued to affect his day-to-day activities, and that he has difficulty maintaining full-time employment as a result of his service-connected disabilities.  Records submitted following the August 2011 rating decision also include the March 2012 notice of representation of the appellant, the March 2012 VA 21-22a power of attorney executed by the Veteran and the March 2012 Limited Power of Attorney forms. 

Based on the aforementioned, it is clear that the only issue on appeal at the time of the July 2013 rating decision was the claim seeking entitlement to service connection for a psychiatric disorder.  This claim was part of a separate appeal, and any compensation benefits arising from the July 2013 rating decision did not stem from the Veteran's appeal of the December 2009 rating decision denying service connection for his psychiatric disorder.  The issues which resulted in an award of increased compensation benefits, by way of the July 2013 rating decision, focused on the Veteran's claims seeking higher ratings for the service-connected disorders.  Significantly, the award of increased benefits stemmed from the Veteran's November 2011 claim seeking a higher ratings for his bilateral knee condition and his August 2012 claim that his COPD had continued to worsen.  Indeed, in the November 2015 Decision Review Office (DRO) Conference Report, it was noted that neither the VBMS or Virtual VA file documented receipt of the alleged 2012 NOD, and as such, there was no appeal arising from the August 2011 rating decision.  Although the claims for higher ratings were submitted within one year of the August 2011 rating decision, the Veteran did not specifically indicate that he disagreed with the disability ratings assigned for his service-connected disorders.  As such, the Board finds that no NOD was ever filed in connection to the August 2011 rating decision.  Although the appellant contends that an NOD was submitted in April/May 2012 that appealed the August 2011 rating, decision, the evidence of record is absent the referenced NOD, or any documentation that could be construed as such.  As there was no active appeal arising from the benefits awarded in the July 2013 rating decision, and absent a valid notice of disagreement, an award of attorney fees from past-due benefits is not in order.


ORDER

Entitlement to the payment of attorney fees from past-due benefits arising out of a July 2013 rating decision is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


